Opinion issued January 7, 2016




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-01015-CV
                           ———————————
                          SANDRA NZE, Appellant
                                       V.
                     UCHENNA NWABUEZE, Appellee


               On Appeal from the County Court at Law No. 3
                         Fort Bend County, Texas
                   Trial Court Case No. 14-CCV-053717


                         MEMORANDUM OPINION

      Appellant, Sandra Nze, appeals from the county court’s December 12, 2014

judgment affirming the justice court’s judgment in a forcible-detainer action and

ordering appellant and all other occupants to vacate the subject premises by

December 31, 2014. Appellant did not file a supersedeas bond and appellee
subsequently took possession of the premises at issue pursuant to a writ of

possession executed on June 22, 2015. Appellee has filed a motion to dismiss the

appeal as moot on the basis that appellant is no longer in possession of the premises

at issue. We grant appellee’s motion and dismiss the appeal as moot.

      An action for forcible detainer is intended to be a speedy, simple, and

inexpensive means to obtain immediate possession of property. Marshall v. Hous.

Auth. of City of San Antonio, 198 S.W.3d 782, 787 (Tex. 2006) (citation omitted).

Judgment of possession in a forcible detainer action is not intended to be a final

determination of whether the eviction is wrongful; rather, it is a determination of the

right to immediate possession. Id. (citing TEX. PROP. CODE ANN. § 24.008 (West

Supp. 2015) (providing that a suit for forcible detainer “does not bar a suit for

trespass, damages, waste, rent, or mesne profits”)); see also TEX. R. CIV. P. 510.3(e)

(stating that the only issue before a justice court in eviction cases is “right to actual

possession and not title”). Accordingly, the only issue in a forcible detainer action is

the right to possession of the premises. See Geters v. Baytown Hous. Auth., 430
S.W.3d 578, 582 (Tex. App.—Houston [14th Dist.] 2014, no pet.).

      Because the only issue in a forcible detainer action is the right to possession

of the premises, an appeal in a forcible detainer action becomes moot when the

appellant ceases to have actual possession of the property, unless the appellant has a

potentially meritorious claim of right to current, actual possession. See Marshall,


                                           2
198 S.W.3d at 787 (holding appeal in forcible detainer action was moot because

lease had expired and tenant presented no basis for claiming right to possession after

expiration date); Geters, 430 S.W.3d at 582. We lack jurisdiction to entertain moot

controversies. See Geters, 430 S.W.3d at 582.

      The record demonstrates that appellant did not supersede the judgment, a writ

of possession has been executed, and appellant no longer has possession of the

property at issue in the underlying forcible detainer action. Accordingly, we grant

the motion to dismiss the appeal for want of jurisdiction because the appeal is moot.

See TEX. R. APP. P. 42.3(a); Bey v. ASD Fin., Inc., No. 05-14-00534-CV, 2014 WL
4180933, at *1 (Tex. App.—Dallas Aug. 11, 2014, no pet.) (dismissing appeal of

forcible detainer action as moot because appellant no longer possessed property at

issue); McDonald v. Fed. Nat’l Mortg. Ass’n, No. 03-13-00770-CV, 2014 WL
1433061, at *1 (Tex. App.—Austin Apr. 10, 2014, no pet.) (same). We dismiss all

other pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Massengale and Brown.




                                          3